
	
		II
		110th CONGRESS
		1st Session
		S. 651
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Harkin (for himself
			 and Mrs. Clinton) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To help promote the national recommendation
		  of physical activity to kids, families, and communities across the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Lifelong Active Communities
			 Every Day Act or the PLAY Every Day Act.
		2.PurposeThe purpose of this Act is to help children,
			 families and communities achieve the national recommendation of 60 minutes of
			 physical activity every day.
		3.FindingsCongress makes the following
			 findings:
			(1)Health care costs in the United States are
			 rising rapidly. Per capita health spending in the United States is 56 percent
			 higher than the median for countries that are members of the Organization for
			 Economic Co-operation and Development.
			(2)According to the Centers for Medicare and
			 Medicaid Services, total health care spending in the United States in 2004 was
			 $1,800,000,000,000 and is expected to rise to $3,600,000,000,000 by 2014.
			 Furthermore, chronic disease accounts for approximately 75 percent of health
			 care costs annually.
			(3)Chief executive officers rank health care
			 costs as their number 1 economic pressure, and McKinsey and Company predicts
			 that by 2008 the health care costs of the Fortune 500 companies will be greater
			 than their net profits, if current trends continue.
			(4)Since the 1970s, the percentage rate of
			 obesity has more than doubled for preschool children aged 2–5 years and
			 adolescents aged 12–19 years, and it has more than tripled for children aged
			 6–11 years.
			(5)The Institute of Medicine reported that in
			 2004, approximately 9,000,000 children over 6 years of age were obese.
			(6)The Centers for Disease Control and
			 Prevention reported in 2000 that only 8 percent of elementary schools, 6.4
			 percent of middle and junior high schools, and 5.8 percent of senior high
			 schools offer daily physical education or its equivalent for the entire school
			 year for students in all grades of the school.
			(7)The Centers for Disease Control and
			 Prevention reported in 2000 that less than 50 percent of all schools offered
			 any intramural activities or physical activity clubs for students.
			(8)A 2002 survey reported that 61.5 percent of
			 children do not participate in any organized physical activity outside of
			 school hours.
			(9)The Institute of Medicine reported in
			 Preventing Childhood Obesity (2004) that in 1969, an average of
			 48 percent of all students walked or bicycled to school. In 1999, only 19
			 percent of children walked to or from school and 6 percent rode bicycles to
			 school.
			(10)Between 1977 and 1995, trips made by
			 walking declined by 40 percent for adults while driving trips increased to
			 almost 90 percent of the total.
			(11)The Institute of Medicine reported that due
			 to vehicular traffic, high crime rates, and lack of sidewalks or open spaces,
			 children often do not have safe places to play outside in many
			 neighborhoods.
			(12)Currently, many governmental, scientific,
			 and public health agencies recommend that school-age children and adolescents
			 engage in at least 60 minutes of moderate to vigorous physical activity that is
			 developmentally appropriate and enjoyable, and which involves a variety of
			 activities, on most, preferably all, days of the week.
			4.Definition of SecretaryIn this Act, the term Secretary
			 means the Secretary of Health and Human Services.
		INational Program Promoting Lifelong Active
			 Communities
			101.Development of Community Play
			 Index
				(a)Community play indexThe Secretary, acting through the Director
			 of the Centers for Disease Control and Prevention, shall develop a
			 well-validated community measurement tool, which shall be known as the
			 Community Play Index, that can measure the policy, program, or
			 environmental barriers in communities to participating in physical activity.
			 The Community Play Index shall include—
					(1)cross-cutting measurements that—
						(A)examine barriers to physical activities
			 across multiple settings, including homes, after school and child care sites,
			 schools, the community at-large, and worksites; and
						(B)focus on the—
							(i)availability of adequate spaces and places
			 for physical activity;
							(ii)availability of, and access to, quality
			 physical activity and physical education programs; and
							(iii)the availability of programs, activities,
			 and leaders to educate about the importance of physical activity for the
			 community; and
							(2)additional measurements to assist
			 economically and culturally diverse communities in examining the social
			 determinants of health.
					(b)Guidance and trainingThe Secretary shall provide guidance and
			 develop training on utilizing the Community Play Index.
				102.Sense of the Senate regarding
			 fundingIt is the sense of the
			 Senate that the Secretary, acting through the Director of the Centers for
			 Disease Control and Prevention, shall carry out this title using any additional
			 and available funds provided to the Secretary for the steps to a healthier
			 United States program carried out by the Centers for Disease Control and
			 Prevention.
			IIModel Communities of Play Implementation
			 Grants
			201.Model communities of play implementation
			 grants
				(a)Program authorized
					(1)In generalThe Secretary, acting through the Director
			 of the Centers for Disease Control and Prevention, shall award 3 grants to
			 State health departments to enable the State health departments to work in
			 partnership with eligible community-based coalitions to plan and implement
			 model communities of play that—
						(A)increase the physical spaces and places
			 available for physical activity;
						(B)increase the opportunities for children and
			 families to participate in quality play, and the number of children and
			 families participating in quality play; and
						(C)increase knowledge and awareness about the
			 importance of individuals achieving 60 minutes of recommended physical activity
			 every day.
						(2)Amount of grantsA grant awarded under this subsection shall
			 be in the amount of $250,000. If the amounts appropriated under this Act for a
			 fiscal year are not sufficient to support 3 grants at such level, the Secretary
			 shall ratably reduce the amount of all grants.
					(b)ApplicationA State health department desiring a grant
			 under subsection (a) shall submit an application to the Secretary at such time,
			 in such manner, and containing such information as the Secretary may
			 require.
				(c)CoordinationIn awarding grants under subsection (a),
			 the Secretary shall ensure that the proposed programs assisted under each grant
			 are coordinated in substance and format with programs currently funded through
			 other Federal departments and agencies, including—
					(1)State-based nutrition and physical activity
			 programs, comprehensive school health education programs, and community-based
			 health and wellness programs of the Centers for Disease Control and
			 Prevention;
					(2)the physical education programs under
			 subpart 10 of part D of title V of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7261 et seq.;
					(3)the safe routes to schools program under
			 section 1404 of the Safe, Accountable, Flexible, Efficient Transportation
			 Equity Act: A Legacy for Users (23 U.S.C. 402 note; 119 Stat. 1228); and
					(4)other health and wellness programs
			 operating within the community.
					(d)Partnership with community
			 coalitionsA State health
			 department receiving a grant under subsection (a) shall use grant funds to
			 carry out the activities described in subsection (e) in partnership with 1 or
			 more community coalitions that meet all of the following requirements:
					(1)The community coalition is comprised of a
			 representative sampling of community partners, including not less than half of
			 the different types of individuals or entities described in subparagraphs (A)
			 through (O):
						(A)A community-based organization that focuses
			 on children and youth, preventive health, physical activity, or physical
			 education.
						(B)A local parks and recreation
			 department.
						(C)A local health department.
						(D)A local educational agency, as defined in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
						(E)A local city planning agency.
						(F)A local health care provider.
						(G)A 4-year institution of higher education,
			 as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C.
			 1001).
						(H)A tribal health facility, where
			 applicable.
						(I)A tribal educational agency, where
			 applicable.
						(J)A Federally qualified health center or
			 rural health clinic, where applicable.
						(K)A hospital.
						(L)A faith-based organization.
						(M)A policymaker or elected official.
						(N)A community planning organization.
						(O)A business.
						(2)The community coalition completed and
			 submitted to the State health department—
						(A)a Community Play Index developed under
			 section 101 for the community that identifies the gaps and barriers to physical
			 activity in the community to children and youth; and
						(B)a community action plan describing the
			 programs, policy, and environmental change strategies that will be implemented
			 with grant funds to help children and youth in the community reach the
			 recommended 60 minutes of physical activity every day.
						(3)The community coalition provided—
						(A)documentation to the State health
			 department on the manner in which the coalition will coordinate with
			 appropriate State and local authorities, including—
							(i)State or local health departments;
							(ii)State educational agencies or local
			 educational agencies, as defined in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801);
							(iii)State or local parks and recreation
			 departments or associations;
							(iv)State or local departments of
			 transportation or city planning;
							(v)community foundations; and
							(vi)any other entities determined to be
			 appropriate by the Secretary; and
							(B)a description of the manner in which the
			 coalition will evaluate the effectiveness of the programs carried out with
			 grant funds.
						(e)Authorized ActivitiesA State health department that receives a
			 grant under subsection (a) shall use funds available through the grant to carry
			 out the following activities:
					(1)Train community-based coalitions on how to
			 utilize the Community Play Index to measure the program, policy, and
			 environmental barriers to promoting lifelong physical activity for
			 youth.
					(2)Work in partnership with community
			 coalitions described in subsection (d) to enable the community coalitions to
			 carry out the coalition's community action plan and promote a model community
			 of play, which may include the following:
						(A)Enabling the maximum use of, or the
			 creation of spaces and places for, physical activity for children, families,
			 and communities before, during, and after school or work, which may include
			 increasing the number of—
							(i)programs that increase the number of safe
			 streets and sidewalks in the community to walk and bike to school, work, or
			 other community destinations, such as recreation sites, parks, or community
			 centers;
							(ii)schools, faith-based organizations, and
			 recreational facilities serving the community that provide programming on
			 physical activity and physical education before, during, or after
			 school;
							(iii)schools serving the community that provide
			 recess, physical education, and physical activity for children and
			 youth;
							(iv)day care, child care, and after school care
			 sites in the community that provide physical activity for children and
			 youth;
							(v)venues in the community that provide
			 co-curricular physical activity programs, including sports fields and courts,
			 especially venues for all-inclusive intramural programs and physical activity
			 clubs;
							(vi)playgrounds and activity sites in the
			 community for young children, including sites that offer programs that provide
			 physical activity instruction that meet the various needs and interests of all
			 students, including those with illness, injury, and physical and developmental
			 disabilities, as well as those that live sedentary lifestyles or with a
			 disinterest in traditional team sports;
							(vii)capital improvement projects that increase
			 opportunities for physical activity in the community; and
							(viii)networks of walking and cycling trails
			 where trails do not exist in the community, that offer both a functional
			 alternative to automobile travel and an opportunity for exercise, recreation,
			 and community connectedness.
							(B)Enhancing opportunities and access for
			 children and youth in the community to participate in quality physical activity
			 and physical education programs before, during, and after school, which may
			 include increasing the number of—
							(i)school and after school care sites in the
			 community that implement proven health curricula, physical education (including
			 developing innovative approaches to teaching and staffing, physical education),
			 and physical activity programming;
							(ii)children and youth in the community that
			 are able to participate in physical education or activity during and after
			 school, by ensuring that adequate equipment is available to such children and
			 youth;
							(iii)scholarships to low-income children and
			 youth for physical activity programs;
							(iv)education and training programs for
			 education, recreation, leisure, child care, and coaching professionals
			 regarding quality physical education and physical activity programs and
			 policies;
							(v)training programs to assist physicians
			 in—
								(I)carefully communicating the results of body
			 mass index (BMI) tests to parents and, in an age-appropriate manner, to the
			 children and youth themselves;
								(II)providing information to families so they
			 may make informed decisions about physical activity and nutrition; and
								(III)explaining the benefits associated with
			 physical activity and the risks associated with childhood overweight and
			 obesity;
								(vi)assessment tools used to measure the
			 quality of physical activity, sports, and intramural sports programs;
							(vii)guidelines and informational materials used
			 by teachers, parents, caregivers, and health-care professionals who are
			 interested in promoting physical activity for infants, toddlers, and
			 preschoolers; and
							(viii)guidelines and informational materials used
			 to promote physical activity with the intent of improving the current health,
			 fitness, and wellness of preadolescent children (ages 6 through 12) as well as
			 to promote lifelong physical activity.
							(C)Identifying, engaging and mobilizing
			 community leaders, decision-makers, experts, and the media to raise awareness
			 and educate the public about the importance of securing 60 minutes of physical
			 activity every day, which may include increasing the number of—
							(i)school and after school care faculty and
			 staff, including coaches, that serve as positive role models for students
			 regarding regular physical activity;
							(ii)businesses that serve as role models by
			 providing physical space and incentives for employees to participate in
			 physical activity;
							(iii)businesses that serve as role models to
			 communities by—
								(I)providing support to intramural teams,
			 clubs, sports leagues, playgrounds, trails, biking and walking paths, and
			 fields and venues for sports, play, and physical activity;
								(II)incorporating built environment strategies
			 into new construction of facilities;
								(III)adopting safe routes to school
			 programs;
								(IV)providing bike racks at the office;
			 and
								(V)encouraging the use of the stairs;
								(iv)insurers that provide incentives for
			 maintaining healthy body weight, including offering screening and obesity
			 prevention services in routine clinical practice;
							(v)groups representing low-income individuals
			 or individuals with disabilities, that can promote and secure safer and more
			 accessible sites for activity;
							(vi)consumer research-driven marketing
			 strategies for ongoing initiatives and interventions that enhance physical
			 activity for children and youth;
							(vii)products and opportunities provided or
			 offered by leisure, entertainment, and recreation industries that promote
			 regular physical activity and reduce sedentary behaviors;
							(viii)media advocacy training programs for public
			 health and exercise scientists so as to empower the scientists to disseminate
			 their knowledge to a broad audience; and
							(ix)campaigns to foster awareness about the
			 health benefits of regular physical activity of not less than 60 minutes a day
			 for all children and youth.
							(3)To support the evaluation of the community
			 action plans of the community coalitions and the activities carried out under
			 this Act.
					(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this title $750,000 for fiscal year
			 2008.
				
